Title: From Thomas Jefferson to United States Congress, 20 February 1805
From: Jefferson, Thomas
To: United States Congress


                  
                      To the Senate and House of Representatives of the United States
                     
                  
                  I communicate for the information of Congress a letter of Sep. 18. from Commodore Preble giving a detailed account of the transactions of the vessels under his command from July the 9th. to the 10th. of Sep. last past.
                  The energy & judgment displayed by this excellent officer thro’ the whole course of the service lately confided to him, and the zeal and bravery of his officers & men in the several enterprises executed by them, cannot fail to give high satisfaction to Congress and their country, of whom they have deserved well.
                  
                     Th: Jefferson 
                     
                     Feb. 20. 1805.
                  
               